     Case: 4:20-cv-00049-DMB-DAS Doc #: 22 Filed: 05/25/21 1 of 1 PageID #: 541




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

MOLDAVIS MCCUISTON                                                                       PLAINTIFF

V.                                                                      NO. 4:20-CV-49-DMB-DAS

ANDREW SAUL,
Commissioner of Social Security                                                        DEFENDANT


                                               ORDER

       On April 27, 2021, United States Magistrate Judge David A. Sanders issued a Report and

Recommendation (“R&R”) in this appeal from an unfavorable decision of the Commissioner of

Social Security. Doc. #21. The R&R recommends that the decision be reversed and remanded for

reconsideration of the Step Three determination and to “consider whether the plaintiff has the

capacity to retain any job he may obtain, despite his mental health issues.” Id. at 7. No objections

to the R&R were filed.

       “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)). The Court has reviewed the

R&R and finds no plain error on the face of the record. Accordingly, the R&R [21] is ADOPTED

as the order of the Court. The Commissioner’s decision is REVERSED and this case is

REMANDED for further consideration.

       SO ORDERED, this 25th day of May, 2021.

                                                       /s/Debra M. Brown
                                                       UNITED STATES DISTRICT JUDGE
